Case 8:21-cv-00885-WFJ-AAS Document 10 Filed 05/21/21 Page 1 of 1 PageID 22




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

HILDA MENDOZA,

       Plaintiff,

v.                                                       Case No: 8:21-cv-885-WFJ-AAS

ACEVEDO TOLENTINO
INVESTMENTS, LLC,

       Defendant.
___________________________________

                              ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant ACEVEDO

TOLENTINO INVESTMENTS, LLC in Tampa, Florida on the 21st day of May, 2021.



                                        ELIZABETH M. WARREN, CLERK


                                        s/B. Sohn, Deputy Clerk


Copies furnished to:

Counsel of Record
